Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THIRD QUARTER ENDING SEPTEMBER 30, 2010 TABLE OF CONTENTS 1 Introduction 3 2 Core Business and Strategy 3 3 Highlights of Q3 2010 3 Financial 3 Operational 4 Business Development 4 4 Q3 Operating Performance 4 5 Q3 Financial Results 9 6 2010 Operating Outlook 11 7 Liquidity and Capital Resources 12 8 Investments and Investment Income 13 9 Financial Instruments 13 10 Contractual Commitments & Contingencies 13 11 General and Administration 14 12 Exploration and Project Development 14 13 Non-GAAP Measures 14 14 Risks and Uncertainties 15 15 Critical Accounting Policies and Estimates 16 16 Future Adoption of International Financial Reporting Standards 16 17 Subsequent Events 18 18 Controls and Procedures 18 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Third Quarter 2010 November 8, 2010 1. Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the third quarter ended September 30, 2010 (“Q3 2010”), and 2009 (“Q3 2009”), should be read in conjunction with the unaudited consolidated financial statements for the three and nine months ended September 30, 2010 and September 30, 2009 and the related notes contained therein, which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2009, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 2. Core Business and Strategy Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines and a stockpile operation located in Peru, Mexico, Argentina and Bolivia and is the second-largest primary silver producer in the world.Pan American has grown its silver production for 15 consecutive years and today employs approximately 7,000 people. 3. Highlights of Q3 2010 3.1.Financial · Mine operating earnings increased to a record $60.6 million in Q3 2010, a 75% increase compared to Q3 2009. · Net Income was $28.8 million, a 66% increase compared to Q3 2009. · Basic earnings per share were $0.27 compared to $0.20 for the corresponding period in 2009. · Sales increased by 36% to a record $161.3 million compared to Q3 2009, mainly due to increased quantities of silver sold and higher realized metal prices. · Working capital strengthened to $360.5 million by the end of Q3 2010, an increase of $38.5 million from June 30, 2010. · Cash flow from operations, before working capital changes, was $50.7 million, a 17% increase from the $43.3 million generated in the comparable quarter last year. · Pan American Silver paid $2.7 million in dividends to its shareholders.This was the Company’s second semi-annual cash dividend of $0.025 per common share to its shareholders of record as of the close of business on August 23, 2010. 3 3.2.Operational · Based on the year-to-date silver production, management continues to expect to meet or improve upon our forecasted 2010 silver production of 23.4 million ounces at cash costs of approximately $5.90 per ounce of silver, net of by-product credits. · Silver production was 6.2 million ounces, slightly lower than the 6.4 million ounces produced in Q3 2009. · Cash costs in Q3 2010 were $6.08 per ounce compared to $4.91 per ounce in Q3 2009. · Alamo Dorado continued to be the Company’s largest silver producer with silver production of 1.8 million ounces. 3.3.Business Development · The Navidad project continued to make good progress.Metallurgical testing on samples continued as a critical path item for the preparation of a preliminary economic assessment (expected to be completed during the fourth quarter of 2010) and a feasibility study. · Infill and exploration drilling activities continued at La Preciosa, together with other activities required for the completion of a preliminary economic assessment (PEA) during the fourth quarter of 2010. 4. Q3 Operating Performance Metal Production The following table reflects the consolidated metal production achieved in each period under review. Three months ended September 30 Nine months ended September 30 Silver – ounces Gold– ounces Zinc – tonnes Lead – tonnes Copper– tonnes Pan American’s 6.2 million ounces of silver production in Q3 2010 was slightly lower than the 6.4 million ounces of silver produced in Q3 2009.Silver production decreased primarily due to lower silver grades and recoveries at the Peruvian operations.These decreases in silver production were offset by an increase in production at Alamo Dorado due to higher milled tonnes and silver grades and at La Colorada due to higher milled tonnes and silver recoveries.Silver production at Manantial Espejo was in line with the comparable period last year as increased throughput rates were offset by lower grades. Production of gold decreased 24% over the comparable period of 2009 due mainly to reduced grades at Manantial Espejo. Higher zinc production at La Colorada and San Vicente’s new plant served to compensate for lower production at Huaron due to lower grades, and lower production at both Morococha and Quiruvilca due to lower tonnes milled.Higher lead production at Huaron and La Colorada was due to higher throughput and higher grades at Morococha but was partially offset by lower production at Quiruvilca due to lower milled tonnes.Copper production declined by 34% compared to Q3 2009 due primarily to lower grades. 4 Cash Costs per Ounce of Silver Consolidated cash costs for Q3 2010 were $6.08 compared to $4.91 per ounce for the corresponding period of 2009.The most significant factor behind this 24% increase in cash costs was an increase in direct operating costs primarily due to increased underground development advances, royalties and treatment charges while by-product credits remained steady as lower by-product production was offset by higher metal prices. Consolidated cash costs for the first nine months of 2010 were $5.41 per ounce compared to $5.57 per ounce for the corresponding period of 2009.Cash costs were positively impacted by the higher metal prices received on the Company’s sales of by-product metals. Cash cost per ounce - The Company reports the non-GAAP cash cost per ounce of payable silver in order to manage and evaluate operating performance at each of the Company’s mines.For a better understanding of these measures, please refer to the detailed reconciliation of this measure to our cost of sales, as shown in our unaudited Consolidated Statement of Operations for the period, which can be found on section 13 of the MD&A. Operations Review Three months ended September 30 Nine months ended September 30 Huaron Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade - percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the above note In Q3 2010, Huaron produced 0.8 million ounces of silver, 10% lower than Q3 2009.Although there was an increase in the throughput rates in Q3 2010, this was offset by a decrease in both silver grades and silver recoveries.Higher gold and lead grades and recoveries, together with the higher throughput rates resulted in increased production of those metals; however zinc and copper production was hampered by lower grades and recoveries.The increased throughput rates are a result of the resumption of mining from the highly productive mechanized area of the mine.The silver grades, although lower than last year, continued to increase as more ore was contributed by the higher grade 180 level during the quarter. Cash costs per ounce in Q3 2010 were $11.71, up from $10.35 a year earlier.The higher cash costs in Q3 2010 were primarily due to additional underground mine development costs and increases in ground support measures.Offsetting these factors were higher by-product credits. Capital expenditures during Q3 2010 of $1.6 million at the Huaron mine comprised mainly of plant screening upgrades, mine equipment replacements, mine developments, tailings dam improvements, ancillary facility upgrades and exploration. 5 Three months ended September 30 Nine months ended September 30 Morococha Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tones Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ *Production and cost figures are for Pan American’s 92.2% share only. Please refer to the above note The Morococha mine produced 0.7 million ounces of silver during Q3 2010.Quarterly silver production was 7% lower than the comparable period in 2009 as a result of lower throughput rates and silver grades.Higher gold and lead grades outweighed the reduction in throughput resulting in higher production of those metals; however zinc and copper production was hampered by lower grades. Total cash costs per ounce for Q3 2010 were $4.20, which compare favourably to $5.33 for the same quarter of 2009.The decrease in cash costs was mainly due to higher by-product credits resulting from increased gold and lead production combined with better by-product metal prices offset by an increase in unit operating costs per tonne for Q3 2010 compared to Q3 2009. Capital expenditures during Q3 2010 totalled $2.7 million at the Morococha mine and comprised mainly of mine development advances, mine and plant equipment replacements, improvements to camps, and development. Three months ended September 30 Nine months ended September 30 Quiruvilca Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery - percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the above note Silver production at the Quiruvilca mine in Q3 2010 was 0.3 million ounces, 20% lower than the same quarter last year.This decrease in silver production was attributable to lower throughput rates combined with lower silver grades and silver recoveries.The decrease in silver grades reflects the general trend of the remaining reserves containing higher zinc and lower silver values. 6 Cash costs for Q3 2010 were $9.40 per ounce, 22% higher than $7.69 per ounce a year ago. The higher cash costs primarily reflect the fact that all expenditures at Quiruvilca were expensed (including items that would normally have been capitalized if the operation were not being prepared for care and maintenance).In Q3 2010, these expenditures were incurred primarily due to increased mine developments to extend mining with the higher metal prices. Based on the improvement in the price environment for metals, our intention is to operate the Quiruvilca mine while still continuing to prepare for mine closure depending on metal prices. Three months ended September 30 Nine months ended September 30 Pyrite Stockpiles Tonnes sold - - - Average silver grade – grams per tonne - - - Silver – ounces - - - Cash cost per ounce (1) $
